Citation Nr: 0806421	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-33 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an initial rating higher than 70 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent 
for a left shoulder shrapnel wound with residual scar.

3.  Entitlement to an initial rating higher than 10 percent 
for a right thigh shrapnel wound with residual scar.

4.  Entitlement to an initial rating higher than 10 percent 
for a right neck shrapnel wound with residual scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 2001 to December 
2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO).  A 
hearing was held before the undersigned Veterans Law Judge in 
September 2007.

The claims for higher ratings for shrapnel wounds are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The evidence does not demonstrate that the post-traumatic 
stress disorder results in total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. 


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 70 
percent for post-traumatic stress disorder with major 
depression are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.21, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in January 2005 and March 2006 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters adequately informed the veteran that he should submit 
any additional evidence that he had in his possession.  

The Board finds that the letters adequately explained to the 
veteran the evidence which would warranted a higher rating, 
as is required by the United States Court of Appeals for 
Veterans Claims (Court) in Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008).  In this regard, the 
letter dated in January 2005 advised him that he may submit 
evidence such as treatment records pertinent to the claimed 
condition, especially those which were recent.  It was 
explained that this included reports or statements from 
doctors, hospitals, medical facilities' or mental health 
clinics.  The letter dated in March 2006 also indicated that 
the VA determined the disability rating by using a schedule 
for evaluating disabilities that is published as title 38 
Code of Regulations, Part 4.  It was noted that the VA 
considered the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
symptoms on employment.  It was further noted that the 
veteran could submit information regarding treatment records, 
recent Social Security determinations, and statements from 
employers as to job performance, lost time, and other 
information regarding how the condition affected his ability 
to work.  The Board further notes that the veteran was 
provided extensive information regarding the criteria 
contained in the applicable Diagnostic Code in the statement 
of the case which was issued in October 2006.  He was 
subsequently afforded additional opportunity to submit 
evidence, but did not do so.  Therefore, there was no 
prejudice as a result of the timing of the notification.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of entitlement to a higher 
rating for PTSD has been obtained.  The veteran was afforded 
a VA examination.  His service medical records and post 
service treatment records have been obtained.  The veteran 
was also afforded a personal hearing.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Diagnostic Code 9411 provides that a 70 
percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

The Board notes that the appeal for a higher evaluation for 
PTSD arises from the initial rating decision wherein the RO 
granted service connection for the disability and assigned 
the initial disability evaluation.  Therefore, the entire 
rating period is to be considered, including the possibility 
of a staged rating (i.e., separate ratings for separate 
periods of time) based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).
The Board has considered the full history of the veteran's 
service-connected post-traumatic stress disorder.  The 
veteran's DD 214 reflects that his awards and decorations 
included the Purple Heart.  His service medical records 
reflect treatment for multiple shell fragment wounds.  

The veteran submitted a claim for disability compensation for 
disabilities including a sleep disorder in January 2005.  The 
veteran was afforded a VA psychiatric examination in March 
2005.  In a rating decision of May 2005, the RO granted 
service connection for post traumatic stress disorder with 
depression, and assigned  a 70 percent initial disability 
rating.  The veteran disagreed with that rating, and 
perfected this appeal.  

During the hearing held before the undersigned Veterans Law 
Judge in September 2007, the veteran testified that he had 
been getting treatment by the VA for PTSD.  He reported that 
when driving he sometimes saw stuff in the shadows and it 
really scared him.  He also reported having social problems 
such as not making new friends.  He said that he did have a 
few friends he still socialized with.  He also reported 
hearing ringing sounds.  He stated that he worked for his 
father and this involved answering the phone and doing 
filing.  

The report of a psychiatric examination conducted for the VA 
in March 2005 reflects that the veteran was dressed modestly, 
was clean, well groomed, well developed, and did not appear 
disheveled.  He gave a history of service in Iraq where he 
sustained shrapnel wounds for which he received a Purple 
Heart.  He recalled that several other people were killed.  
He stated that after returning to the United States he was on 
stress leave for a period of time, and began mental health 
counseling, though he was not actually hospitalized.  He 
recalled being treated with sleeping pills, and some sort of 
relaxation medications.  He felt that he was not now either 
physically or emotionally back to normal.  He stated that he 
had difficulty sleeping.  He said that he slept perhaps six 
hours a night, but this was a very soft sleep, with awakening 
two to three times.  He reported that he began using alcohol 
to help him sleep, but quit doing that since he began mental 
health care.  

The report further reflects that he denied dreams or 
nightmares.  However, he said that he thought about the 
incident and his wounds on a daily basis.  He stated that 
newspapers caused him to recall the entire trauma of the day 
when people were yelling, screaming and being killed.  He 
said that he still felt worried and guilty about leaving 
others behind in Iraq.  He admitted to flashbacks, and also 
stated that he felt in danger when driving on the freeway.  
These flashbacks currently had been very frequent, maybe one 
or twice a week.  He also stated that loud noises bothered 
him, and caused him to jump.  He stated that he had 
difficulty being among people, and did not like to go out.  
He liked to stay home and eat and stay apart from others.  
The veteran did not endorse paranoia or hypervigilance.  He 
stated that he had always been a nice guy, but had lost a lot 
of confidence since being in Iraq.  The veteran denied 
suicidal or homicidal ideation, but stated that he felt 
murderously angry over the fact that high ranking officials 
had caused him to remain in the military an extra year.  
However, he indicated that this was basically something that 
he had felt in the past.  He stated the there were times when 
he thought that he saw hallucination shadows, particularly 
when driving, and he also heard daily high frequency beeping 
noise that he believed may have been hallucinations.  

The report reflects that the veteran was not currently taking 
any medications.  He lived at home with his parents, and was 
able to perform all of his own hygienic tasks.  He was able 
to drive and drove to the evaluation today.  He said that he 
did not do any chores around the house, and mostly stayed in 
his room and played computer games.  He said that he was able 
to take care of his own money, but had very little of it at 
this time.  The veteran was able to follow three step 
directions involving folding paper without difficulty.  

On mental status examination, his eye contact was fleeting, 
and he looked sad.  However, he had relatively good 
interpersonal contact with the interviewer.  He was 
cooperative and was able to volunteer information 
spontaneously.  There was no obvious psychomotor agitation or 
retardation.  His speech was of reasonably normal rhythm, 
rate and tone.  He was able to link his thoughts and 
knowledge base to the examiner's questions fairly well.  He 
did not appear overly tangential or circumferential.  The 
veteran's mood was described as depressed, and his affect was 
flat.  However, he did not display any evidence of loosening 
of associations.  His thought processes were linear.  There 
is was no current evidence of bizarre delusions, or ideas of 
references.  The veteran's stream of thought was productive 
and he had no difficulty in making proper links to the 
questions.  The examiner noted the history the veteran gave 
regarding seeing shadows, but stated that the veteran did not 
appear to be responding to internal stimuli during the 
examination.  The examiner further stated that he did not see 
any psychiatric markers during the interview, but the veteran 
had documented the likelihood of hallucinations.  Regarding 
attention, it was noted that the veteran was oriented to 
person, place, time, and circumstance, though he could not 
remember the exact number of days in the month.  He knew that 
it was March 2005.  On memory testing, the veteran was able 
to remember three words immediately, and after five minutes.  
He knew the name of the President and the previous president.  
He also knew the state capital and the name of the governor, 
though he could not recall who preceded him.  Regarding 
concentration, he was able to perform serial sevens from 100 
down to 58 in normal time.  He was also able to spell the 
word "world" backward without any difficulty.  The 
veteran's insight and judgment appeared to be guarded.  

The diagnoses were (1) post-traumatic stress disorder; and 
(2) depression secondary to #1.  The examiner assigned a GAF 
score of 65.  It was noted that the veteran remained capable 
of managing his own funds.  

A VA behavioral intake form dated in April 2007 contains 
similar information.  On mental status examination, he was 
appropriately dressed with adequate grooming.  He had mild 
psychomotor agitation.  He was cooperative, with good eye 
contact.  His speech was normal for rate, rhythm and volume.   
His flow of thought was logical.  He denied suicidal or 
homicidal ideation.  He also denied audio or visual 
hallucinations.  His affect was appropriate.  He was oriented 
times four.  His insight and judgment were intact.  The 
pertinent diagnosis was post-traumatic stress disorder.  The 
examiner assigned a GAF score of 48.  Other similar VA 
treatment records are also in the claims file and have been 
reviewed.  

After considering all of the relevant evidence, the Board 
finds that the service-connected disorder has not resulted in 
the manifestations contemplated for a 100 percent rating as 
it is not shown that he has total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Such manifestations are not noted in the 
medical treatment records, the VA examination report or the 
veteran's own contentions.  On the contrary, the treatment 
records and VA examinations affirmatively show that except 
for possible mild hallucinations, the symptoms such as those 
contemplated for 100 percent ratings are not present.  For 
example, a formal thought disorder was not noted during the 
examination.  He has always had good personal hygiene and has 
always been oriented.  He has not had significant memory 
loss, such as loss of memory of his own name, the names of 
close relatives or his own occupation.  In addition, the GAF 
scores have also been consistent with a disorder which is 
less than totally disabling.  Accordingly, the Board 
concludes that the schedular criteria for a 100 percent 
rating under the rating criteria are not met.  The Board also 
finds that the evidence does not raise a question that a 
higher rating is possible or warranted for any period of time 
from the veteran's claim to the present so as to warrant a 
"staged" rating due to significant change in the level of 
disability.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Board notes that 
the veteran is employed.  In addition, the high current 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, and the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The current 70 percent rating for the PTSD, 
adequately reflect the impairment which he experiences.  In 
summary, the Board does not find that the veteran's case is 
so outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

Entitlement to an initial rating higher than 70 percent for 
post-traumatic stress disorder with depression is denied.


REMAND

The Board finds that VA has not yet met its duty to assist 
under the VCAA with respect to the claim for higher ratings 
for PTSD.  The Board notes that the VCAA requires that VA 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
The Board notes that the most recent muscle injury 
examination report is dated approximately three years ago in 
February 2005.  The Board further notes that the veteran 
testified, in essence, that his service-connected shrapnel 
wounds had increased in severity.  Therefore, another 
examination is required to assess the current severity of the 
disorder.  In addition, he recounted having received VA 
treatment for the shell fragment wounds.  The records from 
such treatment should be obtained for consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for shell 
fragment wounds since his separation from 
service.  After securing the necessary 
release, the RO should obtain these 
records, to include all records located 
at the VA medical facility in Loma Linda.

2.  The RO should arrange for the appellant 
to be afforded a muscle injury examination to 
determine the current severity of the 
shrapnel wounds of the left shoulder, right 
thigh and right neck.  The veteran's claims 
folder, including the pertinent medical 
records contained therein must be reviewed by 
the examiner in conjunction with the 
examination.  All tests and studies deemed 
appropriate should be performed, and all 
clinical findings should be reported in 
detail.  The examiner should record a 
complete history, all pertinent medical 
complaints, symptoms, clinical findings, and 
comment on the functional limitation, if any, 
caused by this condition.  All motion must be 
documented in degrees. Functional impairment, 
and any objective signs reflecting such 
impairment should be documented.  As to the 
shell fragment wound residuals, the examiner 
should recognize all of the Muscle Groups 
involved, and specify the degree of injury to 
those muscle groups, as well as what 
functional abilities are affected.  Further, 
the examiner should identify the etiology of 
any neurological manifestations, as well as 
the degree of injury involved and any 
functional impairment that results.  The 
examiner should comment as to whether the 
disability associated with each of the 
affected muscle groups would be considered 
moderate, moderately severe, or severe.  In 
this regard, he/she should comment concerning 
the presence or absence of the cardinal signs 
and symptoms of muscle disability, including 
loss of power, weakness, lowered threshold of 
fatigue, fatigue pain, impairment of 
coordination, and uncertainty of movement.  
The examiner should indicate whether any 
scars associated with the injuries are 
superficial, poorly nourished, or with 
repeated ulceration; or are tender and 
painful on objective demonstration, as well 
as document the size of all scars in square 
centimeters.  All opinions and conclusions 
must be supported by complete rationale.  

3.  Thereafter, the RO should adjudicate the 
appellant's claims.  If the benefits sought 
on appeal remain denied, the appellant should 
be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


